UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8557


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY JOE WILLIAMSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:97-cr-00345-CWH-1)


Submitted:    May 28, 2009                    Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Joe Williamson, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony    Joe    Williamson        appeals       the    district      court’s

order granting his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).               Williamson asserts on appeal that

the district court erred in declining to sentence him below the

amended Guidelines range for crack cocaine offenses, contending

that a lower sentence would be permitted by Kimbrough v. United

States, 128 S. Ct. 558 (2007), and United States v. Booker, 543

U.S. 220 (2005).           However, this argument is foreclosed by this

court’s decision in United States v. Dunphy, 551 F.3d 247, 257

(4th    Cir.    2009),     petition     for       cert.    filed,      77    U.S.L.W.    3559

(U.S.    Mar.    20,     2009)   (No.   08-1185).           Moreover,         the    district

court did not abuse its discretion in imposing a sentence at the

low end of the amended Guidelines range.                         See United States v.

Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating standard of

review).        Accordingly,       we   affirm       the    order       of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented         in    the    materials

before    the    court     and   argument         would    not    aid       the    decisional

process.

                                                                                     AFFIRMED




                                              2